Citation Nr: 1613278	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-48 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for costochondritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from January 2004 to January 2009.  He had service in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Winston-Salem, North Carolina, Regional Office which denied service connection for tinnitus and costochondritis (also claimed as reoccurring chest pain).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noises during service.

2.  The Veteran has bilateral tinnitus.

3.  Symptoms of tinnitus originated during active service.

4.  Costochondritis originated during active service.

5.  The Veteran has a current disability of chronic costochondritis.

6.  Symptoms of chronic costochondritis have been recurrent since service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for costochondritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he initially manifested tinnitus during active service.  The Veteran asserts that he was exposed to loud noises during service that caused tinnitus.  He states that he has experienced tinnitus since service. 

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), to include tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015).  For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R § 3.303(b) . 

The presumptive service connection provisions based on chronic in-service symptoms and continuity of symptomatology after service under 38 C.F.R. 
§ 3.303(b)  have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b)  only apply to "chronic" diseases at 3.309(a)).

After a review of all the evidence, the Board finds that the Veteran was exposed to loud noises during service, has bilateral tinnitus, and the evidence is at least in equipoise on the question of whether symptoms of tinnitus originated during active service and were continuous since service.  Service treatment records document that in January 2007 the Veteran was placed in a hearing conservation program and underwent a reference audiogram.  The audiogram report states that the "reference [is being] established following exposure in noise duties."  It also noted that he had steady and impulse noise exposure.  With regard to in-service noise exposure, an August 2010 VA audiological examination states that the Veteran reported in-service noise exposure from military gunfire, rockets, and mortars.  

The service treatment records do not refer to tinnitus or ringing of the ears; however, the record shows that the Veteran had in-service noise exposure and has otherwise reported a history of onset of tinnitus during service and "continuous" symptoms since service.  For example, an August 2010 VA audiological examination states that the Veteran reported intermittent tinnitus which began in service following in-service noise exposure from military gunfire, rockets, and mortars.  A September 2010 VA examination report reflects the Veteran's history of recurrent bilateral tinnitus that began in 2008.  The Veteran has otherwise reported that he had tinnitus in service and since the in-service noise exposure.  The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 
16 Vet. App 370, 374 (2002) (ringing in the ears is a disorder capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the question of current disability, various VA examination reports record the Veteran reports of bilateral tinnitus at present and since service, resulting in diagnoses of bilateral tinnitus.  Additionally, the Veteran is competent to diagnose tinnitus, even without a medical examiner's diagnosis.  See Charles, 16 Vet. App at 374.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms of tinnitus have been continuous since service separation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  On the question of relationship to service, because the symptoms of tinnitus have been continuous since service separation, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met, and a direct service connection nexus opinion is not required to establish service connection.  For example, while the August 2010 VA audiological examiner could not determine whether tinnitus was due to in-service noise exposure without resort to mere speculation, no such opinion was required.  Likewise, a September 2010 VA examiner's opinion on the question of relationship between tinnitus and sleep apnea is not relevant.  Because the Board is granting presumptive service connection for tinnitus under 38 C.F.R. § 3.303(b) as a chronic disease, based on "continuous post-service symptoms, all other theories of service connection are rendered moot, and need not be discussed. 

Service Connection for Costochondritis

The Veteran contends that service connection for costochondritis is warranted because he first was diagnosed with the disorder while in service and it continues to today.

After a review of all the evidence, the Board finds that the Veteran has a current disability of chronic costochondritis, costochondritis originated during active service, and symptoms of chronic costochondritis have been recurrent since service.  A May 2008 service treatment record states that the Veteran was seen for complaints of chest pain that resulted in costochondritis with Tietze's syndrome.  Additionally, the Veteran's Adult Preventive and Chronic Care Flowsheet 
(DD 2766) lists costochondritis with Tietze's syndrome as one of the Veteran's chronic illnesses.

The report of an August 2009 VA examination states that costochondritis was not found on the examination because there was no tenderness on palpation.  The VA examiner did not elicit any history from the Veteran about his symptoms; did not respond to the Veteran's contentions in his notice of disagreement (NOD) that he has continued to have chest pain since service, especially when getting up in the morning, coughing, or sneezing; and did not discuss the Veteran's DD 2766 stating that this condition is a chronic disorder, resulting in reliance upon an inaccurate history.  Because the factual assumptions relied upon were not accurate, the August 2009 VA examination is of little probative value.

The report of a May 2014 VA Gulf War examination conveys that the Veteran stated that he has chest pain when he first gets up in the morning but it is gone by the end of the day and that he has pain when doing a lot of stretching with his hands over his head.  The VA examiner diagnosed costochondritis.  The examiner opined that this disorder was less likely than not incurred in or caused by service.  There was little rationale provided; the examiner noted the Veteran's cardiac history and then provided general information about costochondritis.  The examiner stated that "For most people, it goes away in six months to a year; however, for some people it remains a chronic condition."  The examiner opined that "Exposure to Veteran's reported burning of trash or feces, exposure to vehicle exhaust, jet fuel or sand and dust would not cause this condition."  The examiner never commented on the Veteran's DD 2766 which states that, in this Veteran's case, it is a chronic disorder, and never discussed the Veteran's reports of continuous chest pain since service.  Because this examination report does not provide an adequate rationale for the examiner's opinion, the Board finds this examination to be of little probative value.

The Veteran has presented a credible history of chest pain since active service.  The evidence shows in-service and post-service diagnoses of costochondritis, and the 

DD 2766 states that this is a chronic disorder for this Veteran.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for costochondritis are met, that is, the evidence establishes that costochondritis had its onset in service, so was directly "incurred in" service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral tinnitus is granted.

Service connection for costochondritis is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


